DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s claimed invention is Humphreys et al. (U.S. 2008/0054893 A1).  Humphreys discloses a system having a plurality of transmit and receive coils for generating and receiving magnetic fields (see Humphreys, Paragraph [0111]) emanating from objects (see Humphreys, Paragraph [0109]).  Humphreys further teaches the step of determining a polarizability tensor of the object which characterizes a magnetic polarizability property of the object (see Humphreys, Paragraph [0129]).  Humphreys further teaches the transmission of magnetic fields having a plurality of frequencies (see Humphreys, Paragraph [0106]).  Humphreys does not teach the use of a first and second accelerometer coupled to a first and second support, respectively, determining a distortion component from a plurality of magnetic field receivers based on a motion of the first and second accelerometers, removing the distortion component from the samples obtained by the magnetic field receivers, and classifying the object as threat or non-threat based on the motion compensated samples, as claimed in independent claims 21 and 38.  Mooney et al. (U.S. 5,119,028) discloses a system that utilizes signals including frequencies within the ranges of 100 Hz and 1000 Hz and 5 Hz and 100 Hz for the purpose of finding objects (see Mooney, Col. 6, Lines 15-19).  Mooney, however, does not cure the deficiencies of Humphreys with respect to the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683